United States Court of Appeals
                     For the First Circuit


No. 16-1342

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     FREDDY CORTEZ-VERGARA,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this court issued on October 17, 2017, is
amended as follows:

     On page 3, lines 14 and 18 "705031(a)(1)" is replaced with
"70503(a)(1)"